Title: To Thomas Jefferson from William Radford, 26 December 1822
From: Radford, William
To: Jefferson, Thomas


Dear Sir
Bedford
Decr 26th 1822
I received your letter of the 30th ulto, explaining the nature of the title to our land in the poplars forest, for which I beg leave to tender you my thanks. You state in your letter that you had conveyed to Mrs Randolph first 1000 a. and afterwards 400. a. I find the deed recorded in Bedford Court for the 1000. a but not for the 400. a. instead of which latter, I find a covenant executed by you bearing date the 29th day of October 1810, in which you engage to convey to Chas L. Bankhead  500. a. in his own right and 500. a. in right of his wife. I have thought it possible that you may have mistaken this covenant for the deed to Mrs Randolph for the 400. a. as this covenant purports to be, “for good considerations engaged to convey to the said Thos M & Martha another parcel of the same tract of poplar forest adjacent” &c. This agreement I saw for the first time two days ago at Bedford court, and supposed at the time it was the conveyance alluded to by you. You will find inclosed a copy of it. The deed for the additional quantity,  lying near bear branch, is made directly from yourself to Mr Yancey and myself, and will require the formality of an intermediate conveyance in order to pass the title  to us. I inclose you the original of this deed in order that you may have the whole subject before you at once; and that you may be enabled to take such steps to perfect the title as you may think most advisable. If no deed has been made to Mrs Randolph for the 400. a. it would seem to me that the same ought to be concluded in the conveyance with the additional quantity on bear branch either to herself or to such of her issue as you may select for that purpose. I suppose as this was intended as an advancement to Mrs Bankhead,  it would be most proper that the conveyance should be made to Mrs  Randolph & that the same should be reconveyed to us from Colo Randolph and herself—I submit  this however to your better judgment. I would prepare the necessary conveyances myself and save you the trouble, but as you understand the subject so much better than I do, and probably would prefer writing them, I will take the liberty of imposing it upon you, whenever your health and convenience may permit . I would have waited until you came to Bedford in the spring, but Mr Yancey and myself wish to make partition of our respective parts, which cannot well be done until our title is completed.Whether you should make Mrs Randolph or your grandson the medium of conveyance, a commission is not now necessary to take the privy examination of the wife of the party, but a certificate on the back of the deed by two justices of the peace in the form prescribed in pa. 365. 1. vol. new revised code—will be sufficient. It is with much reluctance that I impose on you so much trouble in this business. but as it may be the means of preventing much greater to those who may come after us, I hope I shall be excused by you—You will be kind enough to send up the original deed when you shall have done with it—The trial of Billy, Hercules and Gawin took place at Bedford court on monday last—Billy was found guilty of stabbing & was sentenced to be burnt in the hand and whipped—The other two were acquitted, there being no positive proof of a conspiracy. They were defended by Mr Clark who was employed by me to defend them at the request of your grandson—Be pleased to accept my best wishes for your health and happinessWm Radford.P.S. I have enclosed extracts from the deeds Randolph & wife to Bankhead, & Bankhead & wife to Radford & Yancey, giving a description of the quantity and bearings of the land conveyed &cW R.